           Case 5:19-cr-00028-OLG Document 68 Filed 02/11/21 Page 1 of 1
                                            U.S. Department of Justice

                                                    Federal Bureau of Prisons
  ,,
       0


                                                    Federal Medical Centei; Devens


                                                    P.O.    Box 880
                                                    Aver,   MA 01432

                                                                                  FEB 112011
                                                                         CLERi<, U.S. DJSTRICT   COURT
February 4, 2021                                                           ESTERN DI I             EXAS
                                                                                        D   UTY CLERK


The Honorable Chief U.S. Judge Orlando L. Garcia
U.S. District Court
655 E. Cesar E. Chavez Blvd.,
San Antonio, TX 78206

RE:    ALBERT, Tony Dwayne
       Reg#: 23408-480
       Criminal#: SA- 1 9-CR-28-OLG

Dear Chief U.S. Judge Orlando L. Garcia:

This letter is to inform you the above-named defendant arrived at this institution on January 27,
2021. He has been designated to undergo a forensic evaluation pursuant to your order dated
December 08, 2020.

Due to COVID- 19 precautions, all new admissions require a 14 day quarantine. As a result, we
expect to complete the study by March 27, 2021. At that time, the United States Marshals
Service may be notified the study is complete and the defendant may be transported back to the
court. The court may expect a final copy of the forensic evaluation within eight weeks of that
notification.

The forensic psychologist assigned to this study is Dr. Miriam Kissin. We have requested all
relevant records on the case from both attorneys. Please feel free to contact Dr. Kissin, at (978)
796-1000, extension 1459, should you need more information.

Sincerely,



A. Boncher
Warden
